Fourth Court of Appeals
                                    San Antonio, Texas
                                          August 5, 2022

                                       No. 04-22-00407-CR

                                     Michael HORNADAY,
                                           Appellant

                                                 v.

                                      The STATE of Texas,
                                            Appellee

                   From the County Court at Law No. 11, Bexar County, Texas
                                    Trial Court No. 637583
                          Honorable Michael Keasler, Judge Presiding

                                          ORDER
        On August 1, 2022, the court reporter responsible for preparing the reporter’s record in
this appeal filed a notification of late record, stating that the appellant has failed to pay or make
arrangements to pay the fee for preparing the reporter’s record.

        We, therefore, ORDER appellant to provide written proof to this court within ten days of
the date of this order that either (1) the reporter’s fee has been paid or arrangements have been
made to pay the reporter’s fee; or (2) appellant is entitled to appeal without paying the reporter’s
fee. If appellant fails to respond within the time provided, appellant’s brief will be due within
thirty days from the date of this order, and the court will only consider those issues or points
raised in appellant’s brief that do not require a reporter’s record for a decision. See TEX. R. APP.
P. 37.3(c).


                                                      _________________________________
                                                      Liza A. Rodriguez, Justice

       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 5th day of August, 2022.


                                                      ___________________________________
                                                      MICHAEL A. CRUZ, Clerk of Court